Exhibit 10.1




ACQUISITION AND

STOCK EXCHANGE AGREEMENT




by and between




Green Automotive Company

a Nevada corporation,




and its wholly-owned subsidiary




Liberty Electric Cars, Ltd.




on the one hand







and







Going Green Limited

an England corporation




and its Shareholders




on the other hand

















--------------------------------------------------------------------------------

ACQUISITION AND STOCK EXCHANGE AGREEMENT




This ACQUISITION AND STOCK EXCHANGE AGREEMENT (the “Agreement”) is dated as of
February 28, 2013 (the “Effective Date”), by and among Green Automotive Company,
a Nevada corporation (“GACR”), its wholly-owned subsidiary, Liberty Electric
Cars, Ltd. (“LEC”), on the one hand, and Going Green Limited, an England
corporation (“GGL”), and the individuals identified on the signature page of
this Agreement as shareholders of GGL (the “GGL Shareholders”).  Each of GACR,
GGL, and the GGL Shareholders shall be referred to herein as a “Party” and
collectively as the “Parties.”




W I T N E S S E T H




WHEREAS, the GGL Shareholders collectively own 100% of the issued and
outstanding securities of GGL (the “GGL Shares”), as set forth in Exhibit A
attached hereto;




WHEREAS, in April 2012 GGL and the GGL Shareholders entered into a Share
Purchase Agreement (the “Share Purchase Agreement”) with LEC and OICco
Acquisition I, Inc. (“OICco”) under which the GGL Shareholders agreed to
consummate a transaction with LEC if LEC went public, was acquired by a public
company or merged with a public company, which all parties to the Share Purchase
Agreement believed, at that time, would be OICco;




WHEREAS, the Share Purchase Agreement did not close with OICco, but LEC was
later acquired by GACR, a public company;




WHEREAS, management of LEC has been assisting GGL with the day-to-operations of
GGL and, as a result, is intimately familiar with GGL’s operations, financial
statements, and overall condition;




WHEREAS, the GGL Shareholders desire to sell and GACR and LEC desire to purchase
the GGL Shares, in accordance with the terms set forth in the Share Purchase
Agreement and set forth herein.




NOW THEREFORE, in consideration of the premises and respective mutual
agreements, covenants, representations, and warranties herein contained, it is
agreed between the Parties hereto as follows:




ARTICLE 1

SALE AND PURCHASE OF THE GGL SHARES




1.1

Sale of the GGL Shares.  At the Closing (as defined in Section 4.1), subject to
the terms and conditions herein set forth, and on the basis of the
representations, warranties, and agreements herein contained, the GGL
Shareholders shall sell to GACR and LEC and GACR and LEC shall purchase from the
GGL Shareholders the GGL Shares.




1.2

Purchase Price.  As consideration for the purchase of the GGL Shares (the
“Purchase Price”), GACR shall: (i) transfer to the GGL Shareholders, as set
forth in Exhibit A, attached hereto and made a part hereof, that number of
shares of GACR common stock that has a fair market value of $625,000 at Closing,
based on the average closing price of GACR’s common stock on the three (3)
trading days before the Closing Date (the “GACR Closing Shares”); and (ii)
transfer to the creditors of GGL identified on Exhibit A that number of shares
of GACR common stock that has a fair market value of £37,681 at Closing, based
on the average closing price of GACR’s common stock on the three (3) trading
days before the Closing Date (the “GACR Creditor Shares” and together with the
GACR Closing Shares, the “GACR Securities”).  The GACR Securities shall be the
entirety of the consideration for the GGL Shares.














--------------------------------------------------------------------------------

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

OF GGL




2.1

Representations and Warranties of GGL.  All parties acknowledge that LEC’s
management is intimately familiar with GGL’s operations, financial statements
and overall condition, and, as a result, GGL collectively, and each of them
individually, represent and warrant that to the best of their knowledge, as of
the date hereof and as of the Closing, as follows:




2.1.1

Authority of GGL and the GGL Shareholders; Transfer of GGL Shares.  GGL and the
GGL Shareholders, have the full right, power, and authority to enter into this
Agreement and to carry out and consummate the transactions contemplated herein.
 This Agreement and all of the Exhibits attached hereto constitute the legal,
valid, and binding obligation of GGL and the GGL Shareholders.  The GGL
Shareholders shall transfer title in and to the GGL Shares to GACR and/or LEC
free and clear of all liens, security interests, pledges, encumbrances, charges,
restrictions, demands, and claims of any kind or nature whatsoever, whether
direct or indirect or contingent.




2.1.2

Corporate Existence and Authority of GGL.  GGL is a corporation duly organized,
validly existing, and in good standing under the laws of England.  GGL has all
requisite power, franchises, licenses, permits, and authority to own its
properties and assets and to carry on its respective business as it has been and
continues to be conducted.  GGL is in good standing in the United Kingdom.




2.1.3

Capitalization of GGL.  The authorized equity securities of GGL consists of
100,000 ordinary shares (“GGL Ordinary Shares”), par value £0.01, of which
48,000 shares of GGL Ordinary Shares are issued and allotted.  No other shares
of capital stock of GGL are issued and outstanding.  All of the issued and
outstanding shares have been duly and validly issued in accordance and
compliance with all applicable laws, rules and regulations and are fully paid
and non-assessable.  There are no options, warrants, rights, calls, commitments,
plans, contracts or other agreements of any character granted or issued by GGL
which provide for the purchase, issuance or transfer of any shares of the
capital stock of GGL nor are there any outstanding securities granted or issued
by GGL that are convertible into any shares of the equity securities of GGL, and
none is authorized.  GGL is not obligated or committed to purchase, redeem or
otherwise acquire any of its equity.  All presently exercisable voting rights in
GGL are vested exclusively in its outstanding shares of common stock, each share
of common stock is entitled to one vote on every matter to come before its
shareholders, and other than as may be contemplated by this Agreement, there are
no voting trusts or other voting arrangements with respect to any of GGL’s
equity securities.




2.1.4

Subsidiaries.  “Subsidiary” or “Subsidiaries” means all corporations, trusts,
partnerships, associations, joint ventures, or other Persons, as defined below,
of which a corporation or any other Subsidiary of such corporation owns not less
than twenty percent (20%) of the voting securities or other equity or of which
such corporation or any other Subsidiary of such corporation possesses, directly
or indirectly, the power to direct or cause the direction of the management and
policies, whether through ownership of voting shares, management contracts, or
otherwise.  “Person” means any individual, corporation, trust, association,
partnership, proprietorship, joint venture or other entity.  GGL does not have
any Subsidiaries.














--------------------------------------------------------------------------------



2.1.5

Execution of Agreement.  The execution and delivery of this Agreement does not,
and the consummation of the transactions contemplated hereby will not: (a)
violate, conflict with, modify, or cause any default under or acceleration of
(or give any Party any right to declare any default or acceleration upon notice
or passage of time or both), in whole or in part, any charter, article of
incorporation, bylaw, mortgage, lien, deed of trust, indenture, lease,
agreement, instrument, order, injunction, decree, judgment, law, or any other
restriction of any kind to which GGL or the GGL Shareholders are a party or by
which any of them or any of their properties are bound; (b) result in the
creation of any security interest, lien, encumbrance, adverse claim,
proscription, or restriction on any property or asset (whether real, personal,
mixed, tangible, or intangible), right, contract, agreement, or business of GGL
or the GGL Shareholders; (c) violate any law, rule, or regulation of any federal
or state regulatory agency; or (d) permit any federal or state regulatory agency
to impose any restrictions or limitations of any nature on GGL or the GGL
Shareholders or any of their respective actions.




2.1.6

Taxes.




2.1.6.1

All taxes, assessments, fees, penalties, interest, and other governmental
charges with respect to GGL which have become due and payable as of the date
hereof have been paid in full or adequately reserved against by GGL, (including
without limitation, income, property, sales, use, franchise, capital stock,
excise, added value, employees’ income withholding, social security, and
unemployment taxes), and all interest and penalties thereon with respect to the
periods then ended and for all periods thereto;




2.1.6.2

There are no agreements, waivers, or other arrangements providing for an
extension of time with respect to the assessment of any tax or deficiency
against GGL, nor are there any actions, suits, proceedings, investigations, or
claims now pending against GGL, nor are there any actions, suits, proceedings,
investigations, or claims now pending against GGL in respect of any tax or
assessment, or any matters under discussion with any federal, state, local, or
foreign authority relating to any taxes or assessments, or any claims for
additional taxes or assessments asserted by any such authority, and there is no
basis for the assertion of any additional taxes or assessments against GGL; and




2.1.6.3

The consummation of the transactions contemplated by this Agreement will not
result in the imposition of any additional taxes on or assessments against GGL.




2.1.7

Disputes and Litigation.  To the knowledge of GGL and the GGL Shareholders,
there are no suits, actions, litigation, proceedings, investigations, claims,
complaints, or accusations pending, threatened against, or affecting GGL except
as noted on Schedule 2.1.7.




2.1.8

Compliance with Laws.  GGL has not received notice of any claimed violation of,
any applicable federal, state, local, foreign, and other laws, rules, and
regulations.




2.1.9

Guaranties.  GGL have not guaranteed any dividend, obligation, or indebtedness
of any Person; nor has any Person guaranteed any dividend, obligation, or
indebtedness of GGL.














--------------------------------------------------------------------------------



2.1.10

Books and Records.  GGL keeps its books, records, and accounts (including,
without limitation, those kept for financial reporting purposes and for tax
purposes) in accordance with good business practices and in sufficient detail to
reflect the transactions and dispositions of its assets, liabilities, and
equities.  The minute books of GGL contain records of GGL’s shareholder meetings
and of action taken by such GGL Entity shareholders.  To the knowledge of GGL
and of GGL’s Shareholders, the GGL’ shareholder meetings referred to in such
minute books were duly called and held, and the resolutions appearing in such
minute books were duly adopted.  The signatures appearing on all documents
contained in such minute books are the true signatures of the persons purporting
to have signed the same.  The financial records of GGL are maintained in
accordance with good bookkeeping practices and are sufficiently detailed that
financial statements for the business can be prepared in accordance with
generally accepted accounting principles (GAAP).




2.1.11

Securities Representations.  GGL and the GGL Shareholders, and each of them
individually, hereby represent and warrant as of the date hereof and as of the
Closing, as follows:




(a)

Purchase for Own Account.  Each of the GGL Shareholders represent that they are
acquiring the GACR Securities solely for their own account and beneficial
interest for investment and not for sale or with a view to distribution of the
GACR Securities or any part thereof, has no present intention of selling (in
connection with a distribution or otherwise), granting any participation in, or
otherwise distributing the same, and does not presently have reason to
anticipate a change in such intention.

(b)

Ability to Bear Economic Risk.  Each of GGL and the GGL Shareholders acknowledge
that an investment in the GACR Securities involves a high degree of risk, and
represents that they are able, without materially impairing their financial
condition, to hold the GACR Securities for an indefinite period of time and to
suffer a complete loss of their investment.

(c)

Access to Information.  GGL and the GGL Shareholders acknowledge that they have
been furnished with such financial and other information concerning GACR, the
directors and officers of GACR, and the business and proposed business of GACR
as GGL and the GGL Shareholders consider necessary in connection with their
investment in the GACR Securities.  As a result, GGL and the GGL Shareholders
are thoroughly familiar with the proposed business, operations, properties, and
financial condition of GACR and have discussed with officers of GACR any
questions GGL and the GGL Shareholders may have had with respect thereto.  GGL
and the GGL Shareholders understand:




(i)

The risks involved in this investment, including the speculative nature of the
investment;




(ii)

The financial hazards involved in this investment, including the risk of losing
GGL’ and the GGL Shareholders’ entire investment;




(iii)

The lack of liquidity and restrictions on transfers of the GACR common stock;
and




(iv)

The tax consequences of this investment.




GGL and the GGL Shareholders have consulted with their own legal, accounting,
tax, investment, and other advisers to the extent they deem appropriate with
respect to the tax treatment of an investment by GGL and the GGL Shareholders in
the GACR common stock and the merits and risks of an investment in the GACR
common stock.  Nothing herein shall be deemed to limit, modify or be construed
as a waiver of the indemnity of GACR or GGL and the GGL Shareholders set forth
in Section 6.2.1 hereof.











--------------------------------------------------------------------------------




(d)

Shares Part of Private Placement.  GGL and the GGL Shareholders have been
advised that the GACR Securities they are receiving as the Purchase Price have
not been registered under the Securities Act of 1933, as amended (the “Act”), or
qualified under the securities law of any state, on the ground, among others,
that no distribution or public offering of the GACR Securities is to be effected
and the GACR Securities will be exchanged for the GGL Shares transferred to the
GGL Shareholders in connection with a transaction that does not involve any
public offering within the meaning of Section 4(2) of the Act and/or Regulation
D as promulgated by the SEC under the Act, and under any applicable state blue
sky authority.  GGL and the GGL Shareholders understand that GACR is relying in
part on GGL’s and the GGL Shareholders’ representations as set forth herein for
purposes of claiming such exemptions and that the basis for such exemptions may
not be present if, notwithstanding GGL’ and the GGL Shareholders’
representations, the GGL Shareholders have in mind merely acquiring the GACR
Securities for resale on the occurrence or nonoccurrence of some predetermined
event.  GGL and the GGL Shareholders have no such intention.




(e)

GGL and the GGL Shareholders Not Affiliated with GACR.  GGL and the GGL
Shareholders, either alone or with their professional advisers, (i) are
unaffiliated with, have no equity interest in, and are not compensated by, GACR
or any affiliate or selling agent of GACR, directly or indirectly (other than as
set forth in Schedule 2.1.11(e)); (ii) have such knowledge and experience in
financial and business matters that they are capable of evaluating the merits
and risks of an investment in the GACR common stock; and (iii) have the capacity
to protect their own interests in connection with their proposed investment in
the GACR common stock.




(f)

Further Limitations on Disposition.  GGL and the GGL Shareholders further
acknowledge that the GACR Securities are restricted securities under Rule 144 of
the Act and, therefore, any certificates reflecting the ownership interest in
the GACR Securities will contain a restrictive legend substantially similar to
the following:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

Without in any way limiting the representations set forth above, GGL and the GGL
Shareholders further agree not to make any disposition of all or any portion of
the GACR Securities unless and until:

(i)

There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or











--------------------------------------------------------------------------------



(ii)

Such GGL Entity or GGL Shareholder shall have obtained the consent of GACR and
notified GACR of the proposed disposition and shall have furnished GACR with a
detailed statement of the circumstances surrounding the proposed disposition,
and if reasonably requested by GACR, the GGL Entity or GGL Shareholder shall
have furnished GACR with an opinion of counsel, reasonably satisfactory to GACR,
that such disposition will not require registration under the Act or any
applicable state securities laws

Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such GGL Entity or GGL Shareholder to a partner (or retired partner) of such
GGL Entity or GGL Shareholder, or transfers by gift, will, or intestate
succession to any spouse or lineal descendants or ancestors if all transferees
agree in writing to be subject to the terms hereof to the same extent as if they
were an GGL Entity or GGL Shareholder hereunder as long as the consent of GACR
is obtained, which consent shall not be unreasonably withheld.

(g)

No Backup Withholding.  The Social Security Number or taxpayer identification
shown in this Agreement is correct, and GGL Entity or GGL Shareholder is not
subject to backup withholding because (i) GGL Entity or GGL Shareholder has not
been notified that he or she is subject to backup withholding as a result of a
failure to report all interest and dividends or (ii) neither the U.S Internal
Revenue Service nor the U.K Inland Revenue Department has notified GGL Entity or
GGL Shareholder that he or she is no longer subject to backup withholding.




2.1.12 Leases.  GGL and the GGL Shareholders either own or have valid and
existing leases with all facilities where its offices are located or where any
of GGL’ equipment or other assets are located.




2.1.13  Proxies.  For any holder of a proxy instrument granting such holder the
right to vote on behalf of a GGL Shareholder is signing this Agreement pursuant
to such proxy, and such proxy holder represents that the proxy instrument is in
full force and effect as of the date of signing this Agreement and at Closing,
and is proper in all respects to grant the signor the authority to sign on
behalf of the GGL Shareholder and bind the GGL Shareholder to all terms of this
Agreement.




2.1.14

GGL Shareholders.  None of the GGL Shareholders are a "U.S. person" as that term
is defined in Rule 902 of Regulation S, except one (resident of Nevada) and
none, except the one U.S. resident, are acquiring the securities for the account
or benefit of any U.S. person




ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF GACR




3.1

Representations and Warranties of GACR.  To induce GGL and the GGL Shareholders
to enter into this Agreement and to consummate the transactions contemplated
hereby, GACR (which, for purposes of this Section 3.1, shall include GACR’s
Subsidiaries) represent and warrant, as of the date hereof and as of the
Closing, as follows:




3.1.1

Authority of GACR.  GACR has the full right, power and authority to enter into
this Agreement and to carry out and consummate the transactions contemplated
herein.  This Agreement and all of the Exhibits attached hereto constitute the
legal, valid, and binding obligation of GACR.














--------------------------------------------------------------------------------



3.1.2

Corporate Existence and Authority of GACR.  GACR is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Nevada.  It has all requisite corporate power, franchises, licenses, permits,
and authority to own its properties and assets and to carry on its business as
it has been and is being conducted.  The corporation is in good standing in each
state, nation, or other jurisdiction in each state, nation, or other
jurisdiction wherein the character of the business transacted by it makes such
qualification necessary.




3.1.3

Capitalization of GACR.  The authorized equity securities of GACR consist of
900,000,000 shares of common stock, par value $0.001 per share, of which
approximately 328,301,468 are currently issued and outstanding as of the date
hereof (not including the GACR Securities that are the subject of this
Agreement), and 100,000,000 shares of preferred stock, par value $0.001 per
share, of which 10,830,000 are currently issued and outstanding as of the date
hereof with 830,000 shares being shares of Series A Convertible Preferred Stock,
and 10,000,000 shares being share of Series B Convertible Preferred Stock.
 Except as set forth in Schedule 3.1.3, no other shares of capital stock of GACR
are issued and outstanding.  All of the issued and outstanding shares have been
duly and validly issued in accordance and compliance with all applicable laws,
rules, and regulations and are fully paid and nonassessable.  All presently
exercisable voting rights in GACR are vested exclusively in its outstanding
shares of preferred and common stock, each share of GACR common stock is
entitled to one vote on every matter to come before its stockholders,  and each
share of Series A Convertible Preferred Stock  and Series B Convertible
Preferred Stock has that number of votes equal to the sum derived from
multiplying the number of shares of GACR common stock outstanding (on a fully
diluted basis) as of the date of the vote by .000001, then multiplying by the
number of shares of Series A or B Preferred Stock held by such holder of  Series
A or B Convertible Preferred Stock, on all matters on which GACR’s common
stockholders are entitled to vote.  Other than as may be contemplated by this
Agreement, there are no voting trusts or other voting arrangements with respect
to any of GACR’s equity securities.




3.1.4

Subsidiaries.  GACR has three (3) wholly-owned Subsidiaries: GAC Automotive
Services Inc., Liberty Automotive Group, Inc. (formerly GAC EV Motors Inc.), and
Newport Coachworks, Inc.  GAC Automotive Services, Inc. and Liberty Automotive
Group are both Nevada corporations and Newport Coachworks, Inc. is a California
corporation. Liberty Automotive Group, Inc. has one Subsidiary:   Liberty
Electric Cars Limited (“LEC”).




3.1.5

Execution of Agreement.  The execution and delivery of this Agreement does not,
and the consummation of the transactions contemplated hereby will not: (a)
violate, conflict with, modify, or cause any default under or acceleration of
(or give any Party any right to declare any default or acceleration upon notice
or passage of time or both), in whole or in part, any charter, article of
incorporation, bylaw, mortgage, lien, deed of trust, indenture, lease,
agreement, instrument, order, injunction, decree, judgment, law, or any other
restriction of any kind to which GACR is a party or by which it or any of its
properties are bound; (b) result in the creation of any security interest, lien,
encumbrance, adverse claim, proscription, or restriction on any property or
asset (whether real, personal, mixed, tangible, or intangible), right, contract,
agreement, or business of GACR; (c) violate any law, rule, or regulation of any
federal or state regulatory agency; or (d) permit any federal or state
regulatory agency to impose any restrictions or limitations of any nature on
GACR or any of their actions.




3.1.6

Taxes.




3.1.6.1

All taxes, assessments, fees, penalties, interest, and other governmental
charges with respect to GACR which have become due and payable as of the date
hereof have been paid in full or adequately reserved against by GACR, (including
without limitation, income, property, sales, use, franchise, capital stock,
excise, added value, employees’ income withholding, social security, and
unemployment taxes), and all interest and penalties thereon with respect to the
periods then ended and for all periods thereto;














--------------------------------------------------------------------------------



3.1.6.2

There are no agreements, waivers, or other arrangements providing for an
extension of time with respect to the assessment of any tax or deficiency
against GACR, nor are there any actions, suits, proceedings, investigations, or
claims now pending against GACR, nor are there any actions, suits, proceedings,
investigations, or claims now pending against GACR in respect of any tax or
assessment, or any matters under discussion with any federal, state, local, or
foreign authority relating to any taxes or assessments, or any claims for
additional taxes or assessments asserted by any such authority, and there is no
basis for the assertion of any additional taxes or assessments against GACR; and




3.1.6.3

The consummation of the transactions contemplated by this Agreement will not
result in the imposition of any additional taxes on or assessments against GACR.




3.1.7

Disputes and Litigation.  Except as set forth in Schedule 3.1.7, (a) there are
no suits, actions, litigation, proceedings, investigations, claims, complaints,
or accusations pending, threatened against, or affecting GACR or any of their
properties, assets, or business or to which it is a party, in any court or
before any arbitrator of any kind or before or by any governmental agency
(including, without limitation, any federal, state, local, foreign, or other
governmental department, commission, board, bureau, agency, or instrumentality),
and there is no basis for such suit, action, litigation, proceeding,
investigation, claim, complaint, or accusation; (b) there is no pending or
threatened change in any environmental, zoning, or building laws, regulations,
or ordinances which affect or could affect GACR or any of its properties,
equipment, assets, or businesses; and (c) there is no outstanding order, writ,
injunction, decree, judgment, or award by any court, arbitrator, or governmental
body against or affecting GACR or any of their properties, assets, or
businesses.  There is no litigation, proceeding, investigation, claim,
complaint, or accusation, formal or informal, or arbitration pending, or any of
the aforesaid threatened, or any contingent liability which would give rise to
any right of indemnification or similar right on the part of any director or
officer of GACR or any such person’s heirs, executors, or administrators as
against GACR, except as noted on Schedule 3.1.7.




3.1.8

Compliance with Laws.  GACR has at all times been, and presently is, in full
compliance with, and has not received notice of any claimed violation of, any
applicable federal, state, local, foreign, and other laws, rules, and
regulations.  GACR has filed all returns, reports and other documents and
furnished all information required or requested by any federal, state, local, or
foreign governmental agency and all such returns, reports, documents, and
information are true and complete in all respects.  All permits, licenses,
orders, franchises, and approvals of all federal, state, local, or foreign
governmental or regulatory bodies required of GACR for the conduct of their
businesses have been obtained, no violations are or have been recorded in
respect of any such permits, licenses, orders, franchises and approvals, and
there is no litigation, proceeding, investigation, arbitration, claim, complaint
or accusation, formal or informal, pending or threatened, which may revoke,
limit, or question the validity, sufficiency or continuance of any such permit,
license, order, franchise or approval.  Such permits, licenses, orders,
franchises and approvals are valid and sufficient for all activities presently
carried on by GACR.




3.1.9

Guaranties.  GACR has not guaranteed any dividend, obligation, or indebtedness
of any Person; nor has any Person guaranteed any dividend, obligation, or
indebtedness of GACR.














--------------------------------------------------------------------------------



3.1.10

Books and Records.  GACR keep their books, records, and accounts (including,
without limitation, those kept for financial reporting purposes and for tax
purposes) in accordance with good business practices and in sufficient detail to
reflect the transactions and dispositions of its assets, liabilities, and
equities.  The minute books of GACR contain records of shareholder meetings and
of action taken by such shareholders.  The shareholder meetings referred to in
such minute books were duly called and held, and the resolutions appearing in
such minute books were duly adopted.  The signatures appearing on all documents
contained in such minute books are the true signatures of the persons purporting
to have signed the same.  GACR is listed on the OTC Markets “Pink Sheets” under
the ticker symbol “GACR” and is a ’34 Act reporting company, with its filings
located on the Edgar system at www.sec.gov.  GACR’s historical filings are
posted on the OTC Markets website at www.otcmarkets.com under GACR, and all
filings are correct in all material respects and the financial statements
contained therein are prepared in accordance with generally accepted accounting
principles (GAAP).




3.1.11

Securities Representations.  GACR hereby represents and warrants as of the date
hereof and as of the Closing, as follows:




(a)

Purchase for Own Account.  GACR represents that it is acquiring the GGL Shares
solely for its own account and beneficial interest for investment and not for
sale or with a view to distribution of the GGL Shares or any part thereof, has
no present intention of selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the same,
and does not presently have reason to anticipate a change in such intention.

(b)

Ability to Bear Economic Risk.  GACR acknowledges that an investment in the GGL
Shares involves a high degree of risk, and represents that it is able, without
materially impairing their financial condition, to hold the GGL Shares for an
indefinite period of time and to suffer a complete loss of their investment.

(c)

Access to Information.  GACR acknowledges that it has been furnished with such
financial and other information concerning GGL, the directors and officers of
GGL, and the business and proposed business of GGL as GACR considers necessary
in connection with their investment in the GGL Shares.  As a result, GACR is
thoroughly familiar with the proposed business, operations, properties, and
financial condition of GGL and have discussed with officers of GGL any questions
GACR may have had with respect thereto.  GACR understands:




(i)

The risks involved in this investment, including the speculative nature of the
investment;




(ii)

The financial hazards involved in this investment, including the risk of losing
GACR’s entire investment;




(iii)

The lack of liquidity and restrictions on transfers of the GGL Shares; and




(iv)

The tax consequences of this investment.




GACR has consulted with their own legal, accounting, tax, investment, and other
advisers to the extent they deem appropriate with respect to the tax treatment
of an investment by GACR in the GGL Shares and the merits and risks of an
investment in the GGL Shares.  Nothing herein shall be deemed to limit, modify
or be construed as a waiver of the indemnity of GACR, GACR or the GGL
Shareholders set forth in Section 6.2.1 hereof.














--------------------------------------------------------------------------------



(e)

Further Limitations on Disposition.  GACR further acknowledges that the GGL
Shares are restricted securities under Rule 144 of the Act and, therefore, any
certificates reflecting the ownership interest in GGL will contain a restrictive
legend substantially similar to the following:




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

Without in any way limiting the representations set forth above, GACR further
agrees not to make any disposition of all or any portion of the GGL Shares
unless and until:

(i)

There is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or

(ii)

GACR shall have obtained the consent of the applicable GGL Entity and notified
the applicable GGL Entity of the proposed disposition and shall have furnished
the applicable GGL Entity with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
applicable GGL Entity, GACR shall have furnished GGL with an opinion of counsel,
reasonably satisfactory to the applicable GGL Entity, that such disposition will
not require registration under the Act or any applicable state securities laws

(g)

No Backup Withholding.  The Social Security Number or taxpayer identification
shown in this Agreement is correct, and GACR is not subject to backup
withholding because (i) GACR has not been notified that he or she is subject to
backup withholding as a result of a failure to report all interest and dividends
or (ii) the Internal Revenue Service has notified GACR that he or she is no
longer subject to backup withholding.




3.1.12

Leases.  GACR either own or have valid and existing leases with all facilities
where its offices are located or where any of GACR’s or GACR’s equipment or
other assets are located.




3.1.13

DTC-Eligibility.  GACR has approval from The Depository Trust Company to
transfer its shares between brokers electronically and is “DTC-Eligible.”




3.1.14

Disclosure.  This Agreement with the Exhibits hereto and the Company’s books and
records that were disclosed to GGL and the GGL Shareholders prior to Closing, do
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.




3.1.15

GACR Securities.  The GACR Securities, when issued, will be duly and validly
issued in accordance and compliance with all applicable laws, rules and
regulations and will be fully paid and non-assessable.














--------------------------------------------------------------------------------

ARTICLE 4

CLOSING AND DELIVERY OF DOCUMENTS




4.1

Closing.  The Closing (the “Closing”) shall take place remotely at the offices
of the Law Offices of Craig V. Butler, 9900 Research Drive, Irvine, CA 92618,
within ten (10) business days after the signing of this Agreement by all
Parties, or at such other date as agreed upon by the Parties.




4.2

Deliveries by GACR.  At the Closing:




4.2.1

GACR shall deliver to GGL and/or the GGL Shareholders, as appropriate:




written confirmation of the approval of this Agreement and the herein described
transactions by GACR’s Board of Directors; ; and




(b)

the GACR Closing Shares.

.

4.3

Delivery by GGL.  At the Closing, or as otherwise set forth below:




4.3.1

GGL shall deliver to GACR:




(a)

written confirmation of the approval of this Agreement and the herein described
transactions by GGL’s Board of Directors;




(b)

; and




(c)

Signed forms of Acknowledgment of Debt Forgiveness by both Andrew Nicholas
Hewson and Steven Anthony Cain, in the form attached hereto as Exhibit B,
evidencing the forgiveness of a total debt obligation of £37,861 owed by GGL to
Mr. Hewson and Mr. Cain upon receipt of the number of GACR Shares indicated on
Exhibit A.




4.4

Delivery by the GGL Shareholders.  At the Closing, or as otherwise set forth
below:




4.4.1

The GGL Shareholders shall deliver to GACR:




(a)

the GGL Shares; and




(b)

stock powers or other required evidence of transfer of the GGL Shares to GACR
and/or LEC.




ARTICLE 5

CONDITIONS, TERMINATION, AMENDMENT, AND WAIVER




5.1

Conditions Precedent.  This Agreement, and the transactions contemplated hereby,
shall be subject to the following conditions precedent:




5.1.1

The obligation of GACR to transfer the GACR Securities and to satisfy its other
obligations hereunder shall be subject to the fulfillment (or waiver by GACR
and/or GACR), at or prior to the Closing, of the following conditions, which GGL
and the GGL Shareholders agree to use their best efforts to cause to be
fulfilled:














--------------------------------------------------------------------------------



(a)

Representations, Performance.  If the Closing Date is not the date hereof, the
representations and warranties contained in Section 2 hereof shall be materially
true at and as of the date hereof and shall be repeated and shall be true at and
as of the Closing Date with the same effect as though made at and as of the
Closing Date, except as affected by the transactions contemplated hereby; GGL
and the GGL Shareholders shall have duly materially performed and complied with
all agreements and conditions required by this Agreement to be performed or
complied with by it prior to or on the Closing Date.




(b)

Consents.  Any required consent to the transactions contemplated by this
Agreement shall have been obtained or waived.




(c)

Litigation.  No suit, action, arbitration, or other proceeding or investigation
shall be threatened or pending before any court or governmental agency in which
it is sought to restrain or prohibit or to obtain material damages or other
material relief in connection with this Agreement or the consummation of the
transactions contemplated hereby or which is likely to affect materially the
value of GGL, other than as set forth in Schedule 2.1.7.




(d)

Proceedings and Documentation.  All proceedings of GGL in connection with the
transactions contemplated by this Agreement, and all documents and instruments
incident to such proceedings, shall be satisfactory in form and substance to
GACR and their counsel, and their counsel shall have received all such receipts,
documents, and instruments, or copies thereof, certified if requested, to which
GACR are entitled and as may be reasonably requested.




(e)

Property Loss.  No portion of GGL’s assets shall have been destroyed or damaged
or taken by condemnation under circumstances where the loss thereof will not be
substantially reimbursed to GACR through the proceeds of applicable insurance or
condemnation award.




(f)

Consents and Approvals.  All material licenses, permits, consents, approvals,
authorizations, qualifications, and orders of governmental or regulatory bodies
which are (1) necessary to enable GACR to fully operate the business of GGL as
contemplated from and after the Closing shall have been obtained and be in full
force and effect, or (2) necessary for the consummation of the transactions
contemplated hereby, shall have been obtained.  Any notices to or consents of
any party to any agreement or commitment constituting part of the transactions
contemplated hereby, or otherwise required to consummate any such transactions,
shall have been delivered or obtained.




(g)

GGL Financial Statements.  The GGL Financial Statements shall have been
delivered to GACR.




5.1.2

The obligation of GGL and the GGL Shareholders to deliver the GGL Shares and to
satisfy their other obligations hereunder shall be subject to the fulfillment
(or waiver by GGL and the GGL Shareholders), at or prior to the Closing, of the
following conditions, which GACR agree to use their best efforts to cause to be
fulfilled:




(a)

Representations, Performance.  If the Closing Date is not the date hereof, the
representations and warranties contained in Section 3.1 hereof shall be true at
and as of the date hereof and shall be repeated and shall be true at and as of
the Closing Date with the same effect as though made at and as of the Closing
Date, except as affected by the transactions contemplated hereby; GACR shall
have duly performed and complied with all agreements and conditions required by
this Agreement to be performed or complied with by it prior to or on the Closing
Date.














--------------------------------------------------------------------------------



(b)

Proceedings and Documentation.  All corporate and other proceedings of GACR in
connection with the transactions contemplated by this Agreement, and all
documents and instruments incident to such corporate proceedings, shall be
satisfactory in form and substance to GGL and the GGL Shareholders, and their
counsel, and they have received all such receipts, documents, and instruments,
or copies thereof, certified if requested, to which GGL is entitled and as may
be reasonably requested.




5.2

Termination.  Notwithstanding anything to the contrary contained in this
Agreement, this Agreement may be terminated and the transactions contemplated
hereby may be abandoned prior to the Closing Date only by the mutual consent of
all of the Parties, unless the transaction contemplated hereby is not closed by
October 31, 2012, at which time this Agreement will automatically terminate
unless extended by consent of both parties in writing.




5.3

Waiver and Amendment.  Any term, provision, covenant, representation, warranty,
or condition of this Agreement may be waived, but only by a written instrument
signed by the Party entitled to the benefits thereof.  The failure or delay of
any Party at any time or times to require performance of any provision hereof or
to exercise its rights with respect to any provision hereof shall in no manner
operate as a waiver of or affect such Party’s right at a later time to enforce
the same.  No waiver by any Party of any condition, or of the breach of any
term, provision, covenant, representation, or warranty contained in this
Agreement, in any one or more instances, shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or waiver of any
other condition or of the breach of any other term, provision, covenant,
representation, or warranty.  No modification or amendment of this Agreement
shall be valid and binding unless it be in writing and signed by all Parties
hereto.




ARTICLE 6

COVENANTS, INDEMNIFICATION




6.1

To consummate the transactions contemplated hereby, and without limiting any
covenant, agreement, representation or warranty made, GGL and the GGL
Shareholders covenant and agree as follows:




6.1.1  

Notices and Approvals.  GGL and the GGL Shareholders agree: (a) to give all
notices to third parties which may be necessary or deemed desirable by GACR in
connection with this Agreement and the consummation of the transactions
contemplated hereby; (b) to use their best efforts to obtain all federal and
state governmental regulatory agency approvals, consents, permit,
authorizations, and orders necessary or deemed desirable by GACR in connection
with this Agreement and the consummation of the transaction contemplated hereby;
and (c) to use their best efforts to obtain all consents and authorizations of
any other third parties necessary or deemed desirable by GACR in connection with
this Agreement and the consummation of the transactions contemplated hereby.




6.1.2  

Information for GACR’s and GACR’s Statements and Applications.  GGL and the GGL
Shareholders and their employees, accountants, and attorneys shall cooperate
fully with GACR in the preparation of any statements or applications made by
GACR to any federal or state governmental regulatory agency in connection with
this Agreement and the transactions contemplated hereby and to furnish GACR with
all information concerning GGL and the GGL Shareholders necessary or deemed
desirable by GACR for inclusion in such statements and applications, including,
without limitation, all requisite financial statements and schedules.




6.1.3

Access to Information.  GACR, together with its appropriate attorneys, agents,
and representatives, shall be permitted to have full access to all of the books
and records of GGL during reasonable business hours and upon reasonable notice.
 Notwithstanding the foregoing, such parties shall treat all such information as
confidential and shall not disclose such information without the prior consent
of the other.














--------------------------------------------------------------------------------



6.2

To induce GGL and the GGL Shareholders to enter into this Agreement and to
consummate the transactions contemplated hereby, and without limiting any
covenant, agreement, representation, or warranty made, GACR covenant and agree
as follows:




6.2.1

Access to Information.  GGL and the GGL Shareholders, together with their
appropriate attorneys, agents, and representatives, shall be permitted to make a
full and complete investigation of GACR and have full access to all of the books
and records of GACR during reasonable business hours.  Notwithstanding the
foregoing, such parties shall treat all such information as confidential and
shall not disclose such information without the prior consent of the other.




ARTICLE 7

MISCELLANEOUS




7.1

Expenses.  Except as otherwise specifically provided for herein or otherwise,
whether or not the transactions contemplated hereby are consummated, each of the
Parties hereto shall bear the cost of all fees and expenses relating to or
arising from its compliance with the various provisions of this Agreement and
such Party’s covenants to be performed hereunder, and except as otherwise
specifically provided for herein, each of the Parties hereto agrees to pay all
of its own expenses (including, without limitation, attorneys and accountants’
fees and printing expenses for all services performed at the specific direction
of that Party) incurred in connection with this Agreement, the transactions
contemplated hereby, the negotiations leading to the same, and the preparations
made for carrying the same into effect.




7.2

Notices.  Any notice, request, instruction, or other document required by the
terms of this Agreement, or deemed by any of the Parties hereto to be desirable,
to be given to any other Party hereto shall be in writing and shall be delivered
by email, facsimile or overnight courier to the following addresses:




To GACR:




Green Automotive Company

23 Corproate Plaza, Suite 150

Newport Beach, CA 92660 USA

Attn. Fred Luke, President

E-mail: fgl@usaelectricautol.com

Telephone:  + 949.629.2563







with a copy to:




Law Offices of Craig V. Butler

9900 Research Drive

Irvine, CA  92618

Facsimile No.: (949) 209-2545

Attn:  Craig V. Butler, Esq.

E-mail:  cbutler@craigbutlerlaw.com














--------------------------------------------------------------------------------

To GGL:




Going Green Limited

C/O OEC Group

Broadway Road

Kingsteignton

Newton Abbot

Devon

United Kingdom

TQ12 3PJ

Facsimile No.:  +44 1626 240191

Attn.:    Clive Southwell

E-mail:  clive.southwell@liberty-ecars.com




To the GGL Shareholders:




To the address indicated on Exhibit A.




The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid.  Notice shall be conclusively deemed given at the time
of delivery if made during normal business hours, otherwise notice shall be
deemed given on the next business day.




7.3

Entire Agreement.  This Agreement, together with the schedules and exhibits
hereto, sets forth the entire agreement and understanding of the Parties hereto
with respect to the transactions contemplated hereby, and supersedes all prior
agreements, arrangements and understandings related to the subject matter
hereof.  No understanding, promise, inducement, statement of intention,
representation, warranty, covenant, or condition, written or oral, express or
implied, whether by statute or otherwise, has been made by any Party hereto
which is not embodied in this Agreement or exhibits hereto or the written
statements, certificates, or other documents delivered pursuant hereto or in
connection with the transactions contemplated hereby, and no Party hereto shall
be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant, or condition not so set forth.
 The Parties acknowledge the Share Purchase Agreement and incorporate it by
reference herein inasmuch as it binds the GGL Shareholders to exchange their
shares in GGL for shares in the public company once LEC became publicly-traded
or was acquired by a publicly-traded company.




7.4

Survival of Representations.  All statements of fact (including financial
statements) contained in the schedules, the exhibits, the certificates, or any
other instrument delivered by or on behalf of the Parties hereto, or in
connection with the transactions contemplated hereby, shall be deemed
representations and warranties by the respective Party hereunder.  All
representations, warranties, agreements, and covenants hereunder shall survive
the Closing and remain effective regardless of any investigation or audit at any
time made by or on behalf of the Parties or of any information a Party may have
in respect thereto. Consummation of the transactions contemplated hereby shall
not be deemed or construed to be a waiver of any right or remedy possessed by
any Party hereto, notwithstanding that such Party knew or should have known at
the time of Closing that such right or remedy existed.




7.5

Incorporated by Reference.  All documents (including, without limitation, all
financial statements) delivered as part hereof or incident hereto are
incorporated as a part of this Agreement by reference.




7.6

Remedies Cumulative.  No remedy herein conferred upon any Party is intended to
be exclusive of any other remedy and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise.














--------------------------------------------------------------------------------



7.7

Execution of Additional Documents.  Each Party hereto shall make, execute,
acknowledge, and deliver such other instruments and documents, and take all such
other actions as may be reasonably required in order to effectuate the purposes
of this Agreement and to consummate the transactions contemplated hereby.




7.8

Finders and Related Fees.  Each of the Parties hereto is responsible for, and
shall indemnify the other against, any claim by any third party to a fee,
commission, bonus, or other remuneration arising by reason of any services
alleged to have been rendered to or at the instance of said Party to this
Agreement with respect to this Agreement or to any of the transactions
contemplated hereby.




7.9

Governing Law.  This Agreement has been negotiated and executed in the State of
California and shall be construed and enforced in accordance with the laws of
such state.




7.10

Forum.  Each of the Parties hereto agrees that any action or suit which may be
brought by any Party hereto against any other Party hereto in connection with
this Agreement or the transactions contemplated hereby may be brought only in a
federal or state court in Orange County, California.




7.11

Attorneys Fees.  Except as otherwise provided herein, if a dispute should arise
between the Parties including, but not limited to, arbitration, the prevailing
Party shall be reimbursed by the nonprevailing Party for all reasonable expenses
incurred in resolving such dispute, including reasonable attorneys fees
exclusive of such amount of attorneys fees as shall be a premium for result or
for risk of loss under a contingency fee arrangement.




7.12

Binding Effect and Assignment.  This Agreement shall inure to the benefit of and
be binding upon the Parties hereto and their respective heirs, executors,
administrators, legal representatives, and assigns.




7.13

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  In making proof of this Agreement, it shall not be
necessary to produce or account for more than one such counterpart.




[remainder of page intentionally left blank; signature page to follow]











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written hereinabove.




“GACR”

 

“GGL”

 

 

 

Green Automotive Company

 

Going Green Limited,

a Nevada corporation

 

a England corporation

 

 

 

 

 

 

/s/ Fred Luke

 

/s/ Clive Southwell

By:        Fred Luke

 

By:       Clive Southwell

Its:        President

 

Its:        Ground Operations Director

 

 

 







Note:  The GGL Shareholders are not signatories this Agreement as GGL and LEC
have agreed to incorporate the provisions of the Share Purchase Agreement as
part of this Agreement to the extent the GGL Shareholders agreed to exchange
their shares in GGL for shares in the public company once LEC became
publicly-traded or was acquired by a publicly-traded company, and the GGL
Shareholders were signatories to the Share Purchase Agreement.














--------------------------------------------------------------------------------

Schedule 2.1.7




GGL Litigation




















--------------------------------------------------------------------------------




Schedule 2.1.11(e))




Affiliate Disclosures







Andrew Nicholas Hewson, the largest shareholder in Going Green Limited, is a
member of Green Automotive Company’s Board of Directors.














--------------------------------------------------------------------------------

Schedule 3.1.3




Capitalization of GACR










Common Stock Issued and Outstanding: 328,301,468 (as of 12/15/2012)




Series A Convertible Preferred Stock Issued and Outstanding: 830,000




Series B Convertible Preferred Stock Issued and Outstanding: 10,000,000 (as of
08/31/2012)














--------------------------------------------------------------------------------

Schedule 3.1.7




GACR Litigation







Our predecessor, Go Green USA, LLC (“Go Green”) was a party defendant, along
with other defendants in a civil action filed in Marshall County, West Virginia
by Glen Dale Motor Co. and Tomsic Motor Co, Civil Action No. 11-C-104 H.  This
undefended and previously unknown action resulted in a default judgment and
related judgment order in the amount of $3,717,615 with interest accruing at 7%
per annum from and after February 13, 2012.  There is no active effort to
enforce this action against Go Green and we believe there are numerous defenses
to the asserted judgment and any such enforcement effort.  Moreover, the
existence of liability pre-existed our acquisition of Go Green and its existence
was not disclosed as a part of the acquisition.














--------------------------------------------------------------------------------

Exhibit A




GGL Shareholders




Name

 

No. of GGL Entity

Common Shares

to be

Exchanged

 

No. of GACR

Common Stock to

be Received

 

 

 

 

 

 

 

 

 

 

Andrew Nicholas Hewson

 

15,100

 

491,536

Steven Anthony Cain

 

14,000

 

455,729

Renewable Capital LP

 

9,600

 

312,500

Chetan Maini

 

2,400

 

78,125

Hylton Murray-Philipson

 

1,600

 

52,083

Keith Johnston

 

1,400

 

45,573

John French

 

1,300

 

42,318

Susan Vernetta Cheshire

 

1,300

 

42,318

David Bell

 

500

 

16,276

Alex Tutt

 

200

 

6,510

Joe Byars

 

200

 

6,510

Elmwood Design Limited

 

100

 

3,255

Leaders Quest Limited

 

100

 

3,255

David Grayson

 

100

 

3,255

Elizabeth Gray

 

100

 

3,255

 

 

 

 

 

 

 

 

 

 

Total

 

48,000

 

1,562,498

 

 

 

 

 




GGL Creditors




Name

 

Amount of Debt to

be Cancelled and

Exchanged for

GACR Shares

 

No. of GACR

Common Stock to

be Received

 

 

 

 

 

 

 

 

 

 

Andrew Nicholas Hewson

 

£27,912

 

110,950

Steven Anthony Cain

 

£9,950

 

39,551

 

 

 

 

 

 

 

 

 

 

Total

 

£37,861

 

 














--------------------------------------------------------------------------------

Exhibit B







Form of Acknowledgment of Debt Forgiveness









